Pm Curiam,
The facts of this case sufficiently appear in the opinion of the learned judge who presided at the hearing, and need not be repeated here.
We have carefully considered the record with special reference to the assignments of error, and are not convinced that either óf them should be sustained. We find no substantial error in any of the learned judge’s findings of fact, or in his conclusions of law. There appears to be nothing in any of them that requires discussion.
The decree is affirmed on the opinion of the learned trial judge, and the appeal is dismissed at appellants’ costs.